FILED
                                                                     NOVEMBER 9, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re the Matter of the Marriage of           )
                                              )         No. 36751-7-III cons. with
KIMBERLY ANNE BARTLETT,                       )         No. 36810-6-III
                                              )
                      Respondent,             )
                                              )         UNPUBLISHED OPINION
         and                                  )
                                              )
DOUGLAS ALAN BARTLETT,                        )
                                              )
                      Appellant.              )
                                              )

         FEARING, J. — Douglas Bartlett appeals the property division, a spousal

maintenance order, and a child support order entered in his marital dissolution action.

Because the dissolution court did not abuse its discretion in its rulings, we affirm the

court.

                                          FACTS

         Douglas Bartlett and Kimberly Bartlett began cohabitating in 2003. The couple

bore a son in 2004 and a daughter in 2006. Douglas and Kimberly intermarried on July
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


1, 2006 in Spokane. Kimberly, a trained beautician, quit her job as a hair designer on the

birth of the son in 2004.

       In 2003, Douglas Bartlett formed Bartlett, LLC, a business that purchases and sells

used automobiles. Bartlett, LLC held title to Douglas and Kimberly Bartlett’s vehicles,

motor homes, and boats, among other personal property. Kimberly did not know of

ownership of these assets in the limited liability company until she separated from

Douglas in 2017.

       Beginning in 2013, the Bartlett family lived on S. Dishman-Mica Rd. outside of

Spokane. The two also owned an adjacent, five-acre lot on Dishman-Mica Rd. At trial,

Douglas and Kimberly agreed that the value of the family home was $475,000 and the

value of the neighboring property was $145,000. Bartlett, LLC owned and leased to

renters an earlier family home at 9908 E. Holman Rd.

       In 2016, Douglas Bartlett refinanced the family residence. At that time, Douglas

told Kimberly the refinancing sum was $140,000. After separating from Douglas,

Kimberly learned that he refinanced the residence for $400,000, which increased the

house payment from $1,800 to $2,500 per month. At the time of trial, the couple owed

$385,153 on the family home.

       In 2016, the Internal Revenue Service (IRS) imposed a $58,721.16 tax lien on the

Dishman-Mica Road family residence for taxes. At trial, Douglas Bartlett expressed no

concern about this lien and protested that he would retire the lien.

                                              2
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


      After separation from Douglas in 2017, Kimberly Bartlett worked part-time as an

assistant cook for Spokane Valley’s Central Valley School District, a hairdresser, and a

house cleaner. At trial, Kimberly averred that she could earn $1,841 per month, although

she earned less than that amount then. She estimated that monthly expenses for her and

the two children totaled $6,420.

      The parties disputed the value of the ongoing business, Bartlett, LLC. Douglas

Bartlett hired CPA Steven Kessler, and Kimberly retained the services of CPA Scott

Martin. Kessler valued Bartlett, LLC at $1,089,000. Martin valued the business at

$1,334,412.

      During his testimony at trial, accountant Steven Kessler mentioned two

shareholder loans owed to Bartlett, LLC. Kessler valued the loans at $97,250 and

$78,730 respectively. Kessler refused to count the loan values in the valuation of

Bartlett, LLC:

             [O]ne asset this business had was a shareholder loan receivable of
      $175,000 [the rough value of the two loans combined].
             . . . So when I do a net tangible asset, I treat that as zero because
      the reality is no shareholder is ever going to repay it and so I make it a
      zero.

Report of Proceedings (RP) at 398-99 (emphasis added).

      During trial, the parties also disputed the amount of Douglas Bartlett’s income.

Douglas and Kimberly Bartlett’s 2016 tax return reported an adjusted gross income of



                                             3
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


$278,037. Their 2015 joint tax return listed an adjusted gross income of $321,823. All

of the income came from Douglas’ work in the used car field.

      In a November 6, 2018 financial declaration, Douglas Bartlett estimated his gross

annual income to be $157,000, or about $13,000 per month. At trial, Kimberly’s expert,

Scott Martin, estimated Douglas’ 2017 gross income to be $137,722. Douglas’ expert

Steven Kessler, instead of testifying to Douglas’ income, estimated the “market rate

compensation” for Douglas’ services at $135,000. RP at 419.

      From September 2017 to April 2018, Douglas Bartlett wired international bank

transfers in the total sum of $1,500,000. In 2017 and 2018, Douglas took petty cash

draws from Bartlett, LLC in the tens of thousands of dollars.

      Steven Fitch, a former employee of Douglas Bartlett, testified at trial that Douglas

started Spokane County Biodiesel, a company for which Fitch served as the chief

financial officer. According to Fitch, Douglas sold the business in 2012 for $900,000.

                                      PROCEDURE

      On November 1, 2017, Kimberly Bartlett filed a petition for dissolution. The

matter proceeded to a trial beginning in December 2018.

      At the conclusion of the trial, the dissolution court awarded the family home,

located on S. Dishman-Mica Rd., to Kimberly Bartlett. The court awarded the other two

parcels of real property, on S. Dishman-Mica Rd. and E. Holman Rd., to Douglas

Bartlett. The court awarded a multitude of vehicles, some furniture, and the Washington

                                            4
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


Trust Bank and Banner Bank accounts to Douglas. The dissolution court awarded two

vehicles, a mountain bike, and $15,000 in other property, to Kimberly.

       In its oral ruling, the dissolution court accepted Kimberly Bartlett expert’s

valuation of Bartlett, LLC at $1,334,412. In its later written findings of fact and

conclusions of law, however, the court adopted Douglas Bartlett expert’s valuation of the

limited liability company at $1,089,000. The trial court characterized the ownership

interest in the limited liability company as Douglas’ separate property and awarded the

entire interest in the business to Douglas. The dissolution court ordered Douglas to pay

all community debts, including the mortgage and the IRS tax lien on the family home.

       In its oral ruling, the dissolution court commented on the equitable nature of its

division of property:

               [T]he Court finds a number of properties, and even though they were
       listed as part of the LLC, the Court did pierce the veil so to speak to a
       limited degree in ascertaining whether these were really community or
       separate assets. Perhaps a better way of phrasing is that the distribution
       decisions of the Court are fair regardless of characterization.

RP at 533 (emphasis added).

       The dissolution court imputed $1,841 of gross monthly income to Kimberly

Bartlett on the assumption that she could earn that amount by working full-time. The

court rejected Douglas Bartlett’s estimate of gross monthly income of $13,000 per month

and instead imputed his income at $18,000. The court explained:



                                             5
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


              It is very difficult to ascertain the Respondent’s income because he
       controls the income history he draws from the LLC. He has a unique
       business, and he really dictates what his salary is and it can vary widely.
       The Court finds Respondent has the ability to generate significant income.

Clerk’s Papers (CP) at 331.

       Based on the standard calculation for child support, the dissolution court ordered

Douglas Bartlett to pay $876 per month for each of the parties’ two children, totaling

$1,752 per month. The court also ordered Douglas to pay Kimberly Bartlett $3,500 per

month in spousal maintenance for sixty months. The final divorce order reads: that

“[s]pousal support will end . . . when either spouse dies or the spouse receiving support

gets married or registers a new domestic partnership.” CP at 350. In finding of fact and

conclusion of law 13, the court justified spousal support:

              Spousal support should be ordered . . . due to the length of the
       marriage, Ms. Bartlett’s reliance on the community, the change in her life
       patterns prior to the relationship and during the marriage for the benefit of
       the community and because of mutual decisions of the spouses. Ms.
       Bartlett is a stay-at-home mother, and that was a joint decision as evidenced
       by the behavior of the parties. The parties’ lifestyle. Ms. Bartlett has a
       need for maintenance. Mr. Bartlett certainly has the ability to pay. Mr.
       Bartlett has significant earning potential.

CP at 341-42 (emphasis added). In finding of fact and conclusion of law 22, the

dissolution court explained further:

              The Court finds that Mr. Bartlett has considerably better earning
       potential than Ms. Bartlett. Part of this is because the husband will be
       receiving his corporation business in tact after this divorce, and he can
       continue earning a good living there, and Ms. Bartlett has primarily been a


                                             6
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


       stay at home Mom. The court also finds that this is an 11-year marriage,
       there was not a committed intimate relationship prior to marriage.
               The main property item in this case was and is Bartlett LLC. This
       LLC was used and interacted in such close proximity to the community, that
       it would be unjust not to consider that in the overall distribution of property
       and debts. It would be unfair to Ms. Bartlett not to consider that in the
       distribution of property and in awarding maintenance. This is one of many
       reasons why Ms. Bartlett is, for example, being awarded the family home
       and Mr. Bartlett is being assigned the debt on that home—which is an effort
       to make this decision an equitable decision considering both community
       and separate property and debts.
               Regardless of the valuation of the LLC and its character, the
       distribution of assets and debts is fair and equitable. The children were
       also considered in this distribution since, for example the family home is
       the children’s primary residence and the wife has been the primary parent.
       The distribution, along with the award of debts and maintenance will assist
       Ms. Bartlett in the family residence and a similar life style as before the
       divorce.

CP at 343 (emphasis added).

       In April 2019, one month after entering the dissolution decree, the dissolution

court entered an order requiring Douglas Bartlett to pay Kimberly’s attorney fees in the

amount of $48,250. The court found that Kimberly

              incurred fees and costs and needs help to pay those fees and costs.
       The other spouse has the ability to pay fees and costs and should be ordered
       to pay the amount as listed in the final order. The court finds that the
       amount ordered is reasonable.

CP at 342 (emphasis added).

       In September 2019, after Douglas Bartlett moved for reconsideration of the

dissolution court’s decision, the court clarified part of its previous ruling. The court



                                              7
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


explained that Douglas need not immediately retire the mortgage and tax lien on the

family residence, which property it granted to Kimberly.

              The IRS Tax Lien must be paid off or removed within 5 years from
       the date of this order. Alternatively, if the IRS commences foreclosure
       proceedings on the lien, the Respondent must pay the obligation so that the
       Petitioner does not lose her home. With regard to the mortgage, the
       Petitioner may bring a motion to require full payoff back to the court in 5
       years from the date of this order. At that time, the court will review the
       circumstances of the parties and determine whether payoff in full is
       appropriate.

CP at 505 (emphasis added).

                                 LAW AND ANALYSIS

       On appeal, Douglas Bartlett challenges the dissolution court’s calculation of assets

and liabilities, property distribution, computation of income, child support award, spousal

maintenance award, and Kimberly’s attorney fee award. In short, Douglas challenges

everything. Douglas requests that this court vacate the dissolution court’s various orders

and remand to a different judge to preserve the appearance of fairness.

                                   Property Distribution

       Douglas Bartlett asserts that the dissolution court miscalculated assets and

liabilities, which resulted in an inequitable and unfair distribution of property and an

untenable spousal maintenance award.

       At the time of dissolution, all property owned by the parties comes before the

court for a just and equitable distribution. RCW 26.09.080; In re Marriage of Farmer,


                                              8
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


172 Wn.2d 616, 625, 259 P.3d 256 (2011). A just and equitable distribution need not be

an equal distribution, but rather requires “fairness, based upon a consideration of all the

circumstances of the marriage, both past and present, and an evaluation of the future

needs of parties.” In re Marriage of Larson & Calhoun, 178 Wn. App. 133, 138, 313

P.3d 1228 (2013). In crafting a just and equitable distribution plan, the trial court shall

consider the nonexclusive factors listed in RCW 26.09.080:

               (1) The nature and extent of the community property;
               (2) The nature and extent of the separate property;
               (3) The duration of the marriage or domestic partnership; and
               (4) The economic circumstances of each spouse or domestic partner
       at the time the division of property is to become effective, including the
       desirability of awarding the family home or the right to live therein for
       reasonable periods to a spouse or domestic partner with whom the children
       reside the majority of the time.

       As indicated by RCW 26.09.080, before distributing property, a trial court must

characterize the property as either community or separate. In re Marriage of Gillespie,

89 Wn. App. 390, 399, 948 P.2d 1338 (1997). Assets acquired during marriage are

presumptively community property. In re Marriage of Short, 125 Wn.2d 865, 870, 890

P.2d 12 (1995). Separate property is acquired either before marriage or after marriage by

gift, bequest, devise or descent. RCW 26.16.010, .020); In re Marriage of Short, 125

Wn.2d 865, 870-71 (1995). Although courts generally award separate property to its

owner, the trial court may award separate property to the other spouse. In re Marriage of

Larson & Calhoun, 178 Wn. App. 133, 138 (2013).


                                              9
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


       This court will only reverse a trial court’s property distribution in a marriage

dissolution when the trial court abuses its discretion. In re Marriage of Zier, 136 Wn.

App. 40, 45, 147 P.3d 624 (2006). A trial court abuses its discretion when it exercises it

on untenable grounds or in an unreasonable manner, “namely, when the court ‘relies on

unsupported facts, takes a view that no reasonable person would take, applies the wrong

legal standard, or bases its ruling on an erroneous view of the law.’” Kelley v.

Centennial Contractors Enterprises, Inc., 169 Wn.2d 381, 386, 236 P.3d 197 (2010).

       A trial court’s characterization of property as separate or community property is a

question of law. In re Marriage of Skarbek, 100 Wn. App. 444, 447, 997 P.2d 447

(2000). This court reviews questions of law de novo. In re Marriage of Herridge, 169

Wn. App. 290, 297, 279 P.3d 956 (2012). If the trial court mischaracterizes the parties’

property as separate or community property, this court “will not disturb the distribution of

those properties if in [its] judgment that distribution is otherwise fair, just and equitable.”

In re Marriage of Brady, 50 Wn. App. 728, 732, 750 P.2d 654 (1988).

       Douglas Bartlett first insists that the dissolution court accepted Kimberly Bartlett

expert’s valuation for Bartlett, LLC of $1,334,412, rather than his expert’s correct

valuation of $1,089,000. We would find no error if the court accepted Kimberly’s

valuation, but we disagree that the court did so. While the court initially accepted the

higher valuation during its oral ruling, the court ultimately adopted Kessler’s lower

valuation in its findings of fact and conclusions of law. When a trial court’s oral ruling

                                              10
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


contradicts its written findings and order, the appellant may not use the oral ruling to

impeach the court’s findings or judgment. Ferree v. Doric Co., 62 Wn.2d 561, 567, 383

P.2d 900 (1963).

       Douglas Bartlett next argues that the dissolution court failed to recognize two

shareholder loans owed to Bartlett, LLC, which failure led to a miscalculation of the

company’s value. We disagree. Contrary to Douglas Bartlett’s contention, the

dissolution court accounted for both shareholder loans. As mentioned, the court adopted

the valuation of $1,089,000 prepared by Douglas’s expert, Steven Kessler. Kessler’s

valuation excluded the shareholder loans. Because the court adopted Kessler’s valuation,

the court necessarily adopted his treatment of the shareholder loans.

       Douglas Bartlett highlights that Bartlett, LLC owned most of the personal

property, including vehicles, used by Kimberly and him. Douglas then insists, since the

court characterized the limited liability company as his separate property, the court

should have deemed the personal property to also be his separate property. Therefore, the

dissolution court should have awarded all of the vehicles, motor homes, and boats to him

without an offsetting award to Kimberly. We disagree.

       To repeat, although courts generally award separate property to its owner, a trial

court may award one spouse’s separate property to the other when necessary for a just

and equitable distribution. In re Marriage of Larson & Calhoun, 178 Wn. App. 133, 138

(2013). When a closely held company takes title to assets used by the company’s owner

                                             11
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


and his wife in their everyday affairs, the trial court does not err in awarding some of the

company assets to the wife, even if the company remains the separate property of the

owner. Douglas and Kimberly Bartlett in function utilized the separate property as

community property. Any ruling by the court, other than awarding Kimberly some of the

vehicles, might be unfair.

       We conclude that the dissolution court did not abuse its discretion when dividing

the parties’ property even if the court may have mischaracterized some of the assets as

community property rather than separate property. As stated by the trial court, the court

would have divided the property similarly even if some of the property he characterized

as community property was separate property.

       The dissolution court awarded Kimberly Bartlett a residence with equity of

$87,000 and other assets valued at less than $100,000. Douglas Bartlett received a

business worth $1,089,000 and a real property lot worth $145,000. Thus, Douglas’s

awarded exceeded Kimberly’s award five times. Douglas’ income not only exceeded

Kimberly’s imputed gross monthly income of $1,841 by a significant margin, but his

earning potential far exceeds Kimberly’s potential.

       Douglas Bartlett does not dispute the dissolution court’s awarding of the family

home to Kimberly Bartlett as her separate property. Nevertheless, he challenges the

court’s order directing him to pay the house’s mortgage. He fails to explain why this

order constitutes an abuse of discretion. The house mortgage payment increased from

                                             12
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


$1,800 to $2,500 per month, due to Douglas’ refinancing of the home for $400,000 in

2016, and Douglas never enlightened the court as whether the refinancing benefited

Kimberly. Kimberly could not pay her expenses and the expenses of the children without

Douglas paying the debt. For these reasons and because Kimberly’s accrued income is

substantially lower than Douglas, the dissolution court did not abuse its discretion when

requiring Douglas to pay the parties’ debts incurred prior to separation, including the

family home mortgage.

                                   Spousal Maintenance

       Douglas Bartlett contends that the dissolution court erroneously and arbitrarily

imputed his gross monthly income at $18,000. Douglas complains that this abuse of

discretion resulted in an arbitrarily high spousal maintenance and child support award to

Kimberly.

       In awarding maintenance, the dissolution court exercises broad discretion. In re

Marriage of Washburn, 101 Wn.2d 168, 179, 677 P.2d 152 (1984). Thus, this court will

affirm the maintenance award absent an abuse of discretion. In re Marriage of Wright,

179 Wn. App. 257, 270, 319 P.3d 45 (2013). “The only limitation on the amount and

duration of maintenance under RCW 26.09.090 is that the award must be ‘just.’” In re

Marriage of Wright, 179 Wn. App. 257, 269 (2013). RCW 26.09.090 emphasizes “the

justness of an award, not its method of calculation.” In re Marriage of Washburn, 101

Wn.2d 168, 182 (1984).

                                            13
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


      RCW 26.09.090(1) provides a nonexhaustive list of factors for the dissolution

court to consider when awarding spousal maintenance:

              (a) The financial resources of the party seeking maintenance,
      including separate or community property apportioned to him or her, and
      his or her ability to meet his or her needs independently, including the
      extent to which a provision for support of a child living with the party
      includes a sum for that party;
              (b) The time necessary to acquire sufficient education or training to
      enable the party seeking maintenance to find employment appropriate to his
      or her skill, interests, style of life, and other attendant circumstances;
              (c) The standard of living established during the marriage or
      domestic partnership;
              (d) The duration of the marriage or domestic partnership;
              (e) The age, physical and emotional condition, and financial
      obligations of the spouse or domestic partner seeking maintenance; and
              (f) The ability of the spouse or domestic partner from whom
      maintenance is sought to meet his or her needs and financial obligations
      while meeting those of the spouse or domestic partner seeking
      maintenance.

      Douglas Bartlett highlights that the trial court’s imputation of his gross monthly

income at $18,000 even exceeded the amount calculated by Kimberly’s expert, Scott

Martin. Martin estimated the income to be $11,435. We note that even Douglas admitted

to a yearly income above Martin’s testimony. Douglas declared income of $13,000 per

month. Regardless, the trial court may always reject expert testimony in whole or in

part. Group Health Cooperative of Puget Sound, Inc. v. Department of Revenue, 106

Wn.2d 391, 399, 722 P.2d 787 (1986); Brewer v. Copeland, 86 Wn.2d 58, 74, 542 P.2d

445 (1975).



                                           14
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


       The dissolution court imputed Douglas Bartlett’s gross monthly income at

$18,000, because Douglas controls the amount of money he withdraws from Bartlett,

LLC. Douglas can manipulate his income by holding money received for his services

within the limited liability company. The court recognized that Douglas enjoys “the

ability to generate significant income.” CP at 331.

       The parties’ 2015 and 2016 tax returns reported an adjusted gross income of

$278,037 and $321,823 respectively. These figures exceed the amount of income the

dissolution court attributed to Douglas Bartlett. From September 2017 to April 2018,

Douglas sent more than $1,500,000 in international bank and wire transfers. In 2017 and

2018, he took money from the limited liability company labeled as “draws” and “petty

cash” in the tens of thousands of dollars. In short, the trial court did not abuse its

discretion when calculating, for purposes of spousal maintenance, the amount of

Douglas’ income. If anything, the dissolution court’s calculation was low.

       Douglas Bartlett maintains that he cannot afford to pay the court-ordered spousal

maintenance of $3,500 per month. Nevertheless, financial records show otherwise. He

claims that the dissolution court failed to conclude that maintenance was necessary to

achieve a just and equitable property division. Yet, the property division is a distinct

question from spousal maintenance. Douglas argues that the court failed to consider

Kimberly’s financial need before awarding her maintenance. The record shows that

Kimberly garners only a low income that does not meet her and the children’s expenses.

                                              15
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


       Douglas Bartlett characterizes the spousal maintenance award as indefinite,

because the award lacks a provision stating it will terminate on remarriage. Nevertheless,

the dissolution order declares that “[s]pousal support will end . . . when either spouse dies

or the spouse receiving support gets married or registers a new domestic partnership.”

CP at 350.

                                       Child Support

       For the same reasons that we conclude that the trial court did not abuse its

discretion when calculating Douglas Bartlett’s gross monthly income for purposes of

spousal maintenance, we rule that the dissolution court did not abuse its discretion when

making the same calculation for purposes of child support.

                                   Attorney Fees at Trial

       Douglas Bartlett argues that the dissolution court erroneously ordered him to pay

$48,250 of Kimberly’s attorney fees, because the court entered no findings as to

Kimberly’s need or his ability to pay. Douglas does not challenge the reasonableness of

the amount of the award.

       This court reviews the trial court’s legal basis for granting attorney fees de novo.

In re Estate of Langeland, 195 Wn. App. 74, 82, 380 P.3d 573 (2016). This court

reviews the court’s decision of the amount of the award for an abuse of discretion. In re

Estate of Langeland, 195 Wn. App. 74, 82 (2016).



                                             16
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


       RCW 26.09.140 authorizes the trial court to award attorney fees in marital

dissolution actions. Before awarding attorney fees, the trial court must balance the needs

of the spouse requesting them with the ability of the other spouse to pay. In re Marriage

of Morrow, 53 Wn. App. 579, 590, 770 P.2d 197 (1989). Contrary to the contention of

Douglas, the dissolution court found, based on sufficient evidence, that Kimberly needed

assistance to pay her attorney fees and that Douglas possessed the ability to pay the fees.

                                 Attorney Fees on Appeal

       Kimberly Bartlett requests reasonable attorney fees on appeal on four grounds:

(1) pursuant to RCW 26.09.140, based on her financial need and Douglas Bartlett’s

ability to pay, (2) pursuant to RCW 26.09.260(13), because Douglas brought this appeal

in bad faith, (3) pursuant to RAP 18.9, based on Douglas’ refusal to comply with the

dissolution court’s decree, and (4) based on Douglas’ intransigence. Kimberly also

requests sanctions pursuant to RCW 26.09.550.

       We note that RCW 26.09.260 governs modification of a parenting plan or custody

decree. RCW 26.09.260(13) requires this court to assess attorney fees and costs of the

nonmoving part if it finds that “a motion to modify a prior decree or parenting plan has

been brought in bad faith.” RCW 26.09.550 governs sanctions in parental relocation

matters. This appeal involves no modification of earlier plans or decrees or a request for

relocation.

       RCW 26.09.140 authorizes this court to award attorney fees on appeal:

                                            17
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


              Upon any appeal, the appellate court may, in its discretion, order a
       party to pay for the cost to the other party of maintaining the appeal and
       attorneys’ fees in addition to statutory costs.

Determining whether a fee award is appropriate requires the court to consider the parties’

relative ability to pay. The court should also examine the arguable merit of the issues

raised on appeal. In re Marriage of Leslie & Verhey, 90 Wn. App. 796, 807, 954 P.2d

330 (1998).

       With the successful ongoing business, Douglas Bartlett sits in a significantly better

financial position than Kimberly. While Douglas’ entire appeal may not be frivolous, he

asserts some thoughtless arguments, such as his contention that the dissolution court

valued Bartlett, LLC at $1,334,412. Therefore, we award Kimberly reasonable attorney

fees and costs on appeal. Because we award attorney fees and costs on appeal pursuant

to RCW 26.09.140, we decline to address whether to award fees under RAP 18.9(a) or

because of intransigence.

                                      CONCLUSION

       We affirm all of the dissolution court’s rulings. We award Kimberly Bartlett

reasonable attorney fees and costs against Douglas on appeal.




                                            18
No. 36751-7-III cons. w/36810-6-III
In re Marriage of Bartlett


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.


WE CONCUR:



______________________________
Pennell, C.J.


______________________________
Staab, J.




                                           19